Citation Nr: 1415929	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  10-34 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to a disability rating higher than 10 percent for right tibial neuropathy. 

4.  Entitlement to a disability rating higher than 10 percent for right patellofemoral pain syndrome. 

5.  Entitlement to a disability rating higher than 10 percent for major depressive disorder. 


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans 
ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from April 1987 to May 2000.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the RO in New York, New York.

In reviewing this case the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to insure a total review of the evidence.  


FINDINGS OF FACT

1.  In an unappealed March 2005 rating decision the RO denied an application to reopen a previously denied claim of entitlement to service connection for a back disability. 

2.  The evidence associated with the claims file subsequent to the March 2005 rating decision relates to the unestablished fact of nexus necessary to substantiate the claim; it is neither cumulative nor redundant of evidence already of record; and it raises a reasonable possibility of substantiating the claim.

3.  The Veteran has a current back disability that is related to an injury in service.  

4.  For the entire period of this appeal, the Veteran's right patellofemoral pain syndrome has been manifested by noncompensable but painful and weakened motion of the knee, but not by lateral instability or subluxation.

5.  For the entire period of this appeal, the Veteran's right tibial neuropathy has been manifested by mild overall impairment.

6.  For the entire period of this appeal, the Veteran's major depressive disorder has been manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for a back disability are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2013).

2.  A back disability was incurred in wartime service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  The criteria for a disability rating higher than 10 percent for right patellofemoral pain syndrome have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2013).

4.  The criteria for a disability rating higher than 10 percent for a right tibial neuropathy have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 8524 (2013).

5.  The criteria for a disability rating higher than 10 percent for major depressive disorder have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9434 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Back Disability 

At the time of the March 2005 rating decision, the evidence established that the Veteran had been treated for complaints of back pain during active service but that his back was found to be clinically normal at service separation.  The evidence also established post-service back symptomatology with a diagnosis of low back pain syndrome.  The unestablished facts at the time of the March 2005 RO rating decision were a nexus between the in-service complaints of back pain and a current back disability and/or a manifestation of arthritis of the back within a year of service separation such as would qualify under the presumptive provisions for certain chronic diseases.  

The evidence received since the March 2005 RO rating decision includes a VA opinion (June 2009 VA spine examination) that it is at least as likely as not that the low back condition is due to or the result of an in-service event, injury, or disease.  

Also added is a VA opinion (June 2009 VA peripheral nerves examination) that lumbo-sacral facet syndrome is service related.  

In addition, a private opinion (March 2012, Dr. N.A.O.) finds it more likely than not that the Veteran's back disability is service connected.  

As the additional evidence relates to the unestablished fact of nexus necessary to substantiate the claim, as it is neither cumulative nor redundant of evidence already of record, and as it raises a reasonable possibility of substantiating the claim, the Board finds that new and material evidence has been received and reopening of the claim is warranted.

There is no medical opinion that conflicts with the June 2009 VA opinions and the March 2012 opinion of the private examiner.  

Accordingly, the Board finds that the point of relative equipoise has been reached regarding a nexus between the in-service back injury and a current back disability.  Therefore, with resolution of all reasonable doubt in the favor of the claim, the Board finds that service connection for a back disability is warranted.  

II.  Right Patellofemoral Pain Syndrome 

In an October 2001 rating decision, the RO granted service connection for right patellofemoral pain syndrome and assigned a 0 percent rating pursuant to Diagnostic Code 5257, effective May 29, 2000.  In a March 2005 rating decision, the RO granted a 10 percent rating, effective September 13, 2004, and changed the diagnostic code to 5260.  The current appeal arises from a claim received at the RO in January 2009.  

Ratings for limitation of knee motion are addressed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 addresses limitation of flexion of the knee.  Under that code, a 30 percent rating is for application were flexion is limited to 15 degrees; a 20 percent rating is for application where flexion is limited to 30 degrees; a 10 percent rating is for application where flexion is limited to 45 degrees; a 0 percent rating is for application where flexion limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Diagnostic Code 5261 addresses limitation of extension of the knee.  Under that code, a 50 percent rating is for application where extension is limited to 45 degrees; a 40 percent rating is for application where extension is limited to 30 degrees; a 30 percent rating is for application where extension is limited to 20 degrees; a 20 percent rating is for application where extension is limited to 15 degrees; a 10 percent rating is for application where extension is limited to 10 degrees; a 0 percent rating is for application where extension is limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5257 addresses recurrent subluxation or lateral instability of the knee.  Under that code, a 30 percent rating is for application where subluxation or lateral instability is severe.  A 20 percent rating is for application where subluxation or lateral instability is moderate.  A 10 percent rating is for application where subluxation or lateral instability is slight.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board notes that the criteria under Diagnostic Codes 5257, 5260, and 5261 are not considered to be overlapping, and therefore separate ratings can be assigned where appropriate symptomatology is shown.  The current 10 percent rating for the right knee is assigned due to painful motion (flexion) which is not limited to a compensable degree.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  

After a review of all of the evidence, the Board finds that a preponderance of the evidence is against the assignment of any higher rating based on limited motion of the right knee, including motion limited by pain, weakness, fatigue, or incoordination.  

Regarding measurements of flexion, right knee flexion has consistently exceeded the degree of limitation specified for even the minimum compensable rating much less a rating in excess of the 10 percent currently assigned.  A November 2008 VA orthopedic surgery outpatient note records that flexion was measured to 100 degrees.  A June 2009 VA examination report reflects that flexion was measured to 110 degrees with onset of pain at 90 degrees.  A March 2013 VA examination report reflects that there was 140 degrees of flexion with no objective evidence of pain, but with subjective reports of pain throughout.  

Based on the Veteran's competent report in March 2013, the Board acknowledges that all motion of the right knee is painful; however, despite the pain, in no instance has there been measured range of flexion that is limited to 30 degrees (20 percent) or even 45 degrees (10 percent).  

VA law does not contemplate the assignment of a disability rating on the sole basis of pain.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40.  These normal working movements of the body are evaluated in the case of a knee disability through range of motion testing and strength testing.  

Accordingly, a higher 20 percent rating is not warranted for the right knee on the basis of limitation of flexion under Diagnostic Code 5260.  As noted above, the current 10 percent rating was assigned under Diagnostic Code 5260 on the basis of general rating principles establishing that painful motion of a joint warrants at least the minimum compensable rating. 

Regarding measurements of extension, without exception, such measurements have been normal.  A November 2008 VA orthopedic surgery note reflects that extension was 0 degrees.  A June 2009 VA examination report also reflects 0 degrees extension.  In addition, a March 2013 VA examination report reflects 0 degrees extension.  Thus, a separate compensable rating is not warranted for the right knee on the basis of limited extension, under Diagnostic Code 5261.  

When evaluating limitation of motion, the Board must consider the effect of pain on motion as well as other orthopedic factors such as weakness, fatigue, and incoordination.  

In the June 2009 examination report, the Veteran described experiencing flare ups due to prolonged standing and ambulation.  Pain was aggravated at the Veteran's job as a plant supervisor where he was on his feet all day.  

In the March 2013 report, the Veteran noted knee pain with standing and walking.  There were no problems with repetitive use and no flare ups.  At that time, the Veteran reported no interference with his job or daily activities.  

In addition, the Board acknowledges that the Veteran experiences episodes of give-way weakness as described to the June 2009 examiner and buckling as described by the March 2013 examiner.  The Board interprets the imprecise term of buckling as the equivalent of give-way weakness, or the sudden inability to support weight on the knee.  

Balanced against the Veteran's reports of weakness are clinical findings which demonstrate near-normal strength.  The June 2009 examiner noted strength in the quad muscle as 4- out of 5.  The March 2013 joints examiner found "good" muscle strength rated out 5 out of 5.  There was no atrophy of muscles.  Moreover, the March 2013 examiner found no interference from the disability with the Veteran's ability to perform full job duties.  There was no functional impairment found and no impact on either physical or sedentary employment.  There was no limitation or disability as far as the ability to perform a normal day's physical labor.  The March 2013 neurological examiner rated knee strength at 4 out of 5 in both lower extremities.  This is notable as there is no acknowledged left knee disability.  While the Board has noted occasional episodes of give-way weakness attributable to the service-connected disability, overall, the strength of the joint appears to be near normal and not significantly out of proportion with the left knee.  

It is also important for the Veteran to understand that without the presence of pain and weakness associated with the right knee disability, there would be no basis for even the current 10 percent rating.  In this regard, it is important to note that the range of motion testing does not meet the requirements of the current 10 percent rating for the right knee, let alone any higher evaluation.  Thus, without consideration of the pain, weakness, giving way, and buckling, the current evaluation could not be justified.

In sum, on the basis of limitation of flexion and extension, a preponderance of the evidence is against any higher or separate rating for the right knee under Diagnostic Codes 5003, 5010, 5260, 5261.  

Diagnostic Code 5256 applies to ankylosis, which is defined as the "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), quoting Stedman's Medical Dictionary 87 (25th ed. 1990).  There is no suggestion in any of the clinical findings that there is a fixation or bony union of the right knee and the demonstrated range of motion is probative evidence against any such finding.  Indeed, the June 2009 examiner specifically found no ankylosis.  

The Board has also considered whether a separate rating is warranted for the right knee on the basis of recurrent subluxation or lateral instability.  In this case, there is significant evidence weighing against such symptomatology.  In fact, clinical testing for lateral instability and subluxation have been uniformly negative.  

The Board acknowledges that, as reflected in a November 2008 VA orthopedic surgery note, the Veteran has complained of what he characterized as instability.  He described this as feeling unstable when ascending stairs.  

While the Veteran is certainly competent to describe his perception of instability, the Board observes that the terms "unstable" and "instability" can have many meanings and may not directly implicate "lateral instability" of the knee joint as contemplated by the rating criteria.  The Board notes that ratings based on limitation of motion, including weakness, incoordination, and fatigue, and reasonably contemplate instability in the normal plane of knee motion, such as buckling and giving way.  "Lateral" instability is a specific clinical finding that is determined by clinical testing, such as varus, and valgus stress testing, and which is not contemplated in a rating based on limited motion.  It is for this reason that separate ratings may be applied for limited motion and lateral instability where appropriate symptomatology is demonstrated.  

Testing for lateral instability has been uniformly negative.  In the same November 2008 report in which the Veteran complained of feeling unstable, clinical testing showed no varus or valgus laxity of the joint.  Lachman testing was negative, as was anterior and posterior drawer testing and pivot shift.  X-rays showed no dislocation.  

The June 2009 examiner found no subluxation of the right knee.  While the examiner noted a mild right varus when the Veteran was not wearing a brace, stability of the knee was described as being within normal limits.  X-rays were also within normal limits with the exception of some suprapatellar effusion.  

The March 2013 examiner found no instability with varus, valgus, anterior, or posterior stressing.  McMurray's sign was negative.  There was no subluxation.  

While giving way and buckling have been described by the Veteran, and while he has expressed a feeling of instability while traversing stairs, the criteria under Diagnostic Code 5257 are specific in referring to "lateral" instability, and not instability in the normal plane of motion, which has been considered as weakness or a combination of pain and weakness.  As there is clinical support for weakness in this case, but no clinical support for true lateral instability, the Board has considered the Veteran's reports of feeling unstable as equivalent to weakness or giving way, and not true lateral instability or subluxation.  Accordingly, the evidence weighs against any separate compensable rating under Diagnostic Code 5257.

The Board has considered other diagnostic codes as well.  Diagnostic Code 5258 rates on the basis of dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  A 20 percent rating is the only rating available.  Diagnostic Code 5259 provides a 10 percent rating for symptomatic removal of the semilunar cartilage.  

Here, there does not appear to be any clinical support for a rating on the basis of locking or joint effusion.  Indeed, the March 2013 examiner found no locking and no significant joint effusion.  

With respect to locking and also with respect to instability, already discussed in large part, the Board acknowledges a letter dated in March 2012 in which a private physician recounted all of the Veteran's physical and mental impairments.  The physician reported that the Veteran's knee symptoms include pain, instability, and recurrent episodes of "locking," clicking, and catching in the knee.  This finding directly conflicts with the examination reports discussed above.  The Board assigns less probative weight to this report than to the examination reports.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (the Board may appropriately favor the opinion of one competent medical authority over another); Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993) (the weight of a medical opinion is diminished where that opinion is based on an examination of limited scope or where the basis for the opinion is not stated).  

Notably, the private physician did not state that he actually examined the Veteran, and more importantly, did not report the results of clinical testing commonly reported in knee evaluations, such as testing for lateral instability and locking.  Unlike the March 2012 letter, the examination reports discussed above describe the clinical basis for the reported findings that there is no lateral instability and no locking.  Moreover, it is clear from the examination reports discussed above that, in each case, an examination was conducted and that the findings reported are based on actual clinical measures and test results.  The symptoms noted in the March 2012 letter are not only unaccompanied by descriptions of tests conducted, but they include symptoms the Veteran has never reported elsewhere.  

While the evidence included in the March 2012 letter is presumed competent, it is accorded less probative weight than the examination reports which show, based on specific clinical testing, that there is no lateral instability and no locking associated with the right knee disability.  

Diagnostic Code 5262 rates on the basis of malunion or nonunion of the fibula and tibia, conditions which are neither shown nor alleged in this case.  Diagnostic Code 5263 rates on the basis of genu recurvatum, a condition which is neither shown nor alleged in this case.  Accordingly, these codes are not appropriate.  

Regarding scar residuals from the right knee surgery, the March 2013 examiner found a large scar over the popliteal fossa, which was clean, dry, well healed, and nontender.  It does not interfere with joint function.  There is no assertion on the Veteran's part that a separate rating is warranted for his surgical scar or on what basis.  

To summarize the Board's findings, a rating higher than 10 percent is not warranted for the right knee disability.  Separate ratings for limited extension, lateral instability, subluxation, locking, or any other condition, are also not warranted.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against the claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

III.  Right Tibial Neuropathy

In an October 2001 rating decision, the RO granted service connection for right tibial neuropathy and assigned a 10 percent rating pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8524, effective May 29, 2000.  The current appeal arises from a claim received at the RO in January 2009.  

Under Diagnostic Code 8524, a 40 percent rating is available for complete paralysis of the internal popliteal nerve such that plantar flexion is lost, frank adduction of the foot is impossible, flexion and separation of the toes is abolished, no muscle in the sole can move, and in lesions of the nerve high in the popliteal fossa, plantar flexion of the foot is lost.  A 30 percent rating is available for incomplete paralysis that is severe.  A 20 percent rating is available for incomplete paralysis that is moderate.  A 10 percent rating is available for incomplete paralysis that is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8524.  

After a review of all of the evidence, the Board finds that a preponderance of the evidence demonstrates that there is no more than mild incomplete paralysis of the right tibial nerve and therefore a rating in excess of 10 percent is not warranted.  

Regarding lower extremity strength, a June 2009 VA peripheral nerves examination shows that strength in the right quadriceps and gastrocnemius was rated at 4 out 5.  Strength in the lower extremity was otherwise normal.  Consistent with these findings, the Veteran was afforded a comprehensive VA neurological examination in March 2013, at which time the examiner rated knee strength at 4 out of 5.  However, the March 2013 finding applied to both lower extremities.  In other words, the disabled right knee was no weaker than the left.  A December 2008 VA neurology evaluation reflects that strength at the hip flexor and extensor was rated at 5 out of 5, the knee extensor was also rated at 5 out of 5, the knee flexor was rated at 5- out of 5, dorsiflexion of the ankle was rated at 5- out of 5, plantar flexion of the ankle as well as ankle inversion and eversion were each rated at 4 out of 5.  

Regarding reflexes, the June 2009 VA peripheral nerves examination reflects normal lower extremity reflexes, as does the March 2013 report and the December 2008 report.  

Regarding sensation, the June 2009 report notes decreased sensation in the posterior tibial distribution.  The March 2013 report notes that sensation in the right thigh was decreased; however sensation in the right ankle and foot was normal.  The December 2008 report reflects decreased sensation of the right foot and medial right leg to the knee level, but otherwise intact. 

In sum, the clinical evidence demonstrates that right lower extremity neurological impairment is limited to some decreased sensation and possibly reduced strength, although apparently equal to the left lower extremity.  

Also significant in the Board's finding that overall impairment is no more than mild is that the March 2013 examiner specifically assessed the overall level of impairment as mild.  This provides probative evidence against a higher rating than 10 percent.  Regarding functional impairment, the examiner noted that the Veteran's gait was normal and opined that the tibial neuropathy did not impact the Veteran's ability to work.  

The Board again acknowledges a letter dated in March 2012 from a private physician.  The physician noted that there was permanent weakness of plantar flexion and eversion and muscle atrophy.  The Board finds that this evidence is not probative of entitlement to any higher rating as the March 2012 letter does not describe the extent of weakness.  Mild weakness as described by the March 2013 VA examiner is acknowledged, as is the permanence of this weakness.  The March 2012 letter does not suggest weakness that is more than mild.  Moreover the March 2013 VA examiner found decreased strength of both the right and left legs, not just the right.  

Also significant, as discussed in relation to the right knee, the March 2012 letter does not describe whether any testing was conducted to determine the reported finding of weakness.  In comparison to the more detailed March 2013 examination report, the March 2012 letter carries little probative weight.  

The Board has also reviewed the history of the disability to determine the manifestations historically associated with the disability.  A January 2001 VA general medical examination report reflects that, postoperatively, the Veteran became aware of significant motor and sensory dysfunction involving the right lower extremity with inability to properly flex the right leg, with associated weakness on standing.  The examiner reported that there was continuing "significant" weakness of the right lower extremity at that time.  

A VA joints examination also dated in January 2001 reflects "left" lower extremity (presumed to intend "right") weakness, mostly in the distal muscles.  Some impairment in strength as well as occasional burning sensation in the lateral aspect of the right sole.  Strength in the hip flexors were rated at 5- out of 5; knee extensors were 4+ out of 5; knee flexors were 4- out of 5; foot inversion was 3 out of 5; foot dorsiflexion was 4 out of 5; plantar flexion was 4 out of 5; foot eversion was 5 out of 5.  Deep tendon reflexes were absent on right thigh, the rest normal.  Decreased pin prick was noted on the extensor aspect of the sole and part of the dorsal area of the extensor aspect of the foot.  There were no other sensory deficits.  

In January 2005, the disability was assessed as postoperative chronic numbness of the posterior calf to the sole of the right foot, and chronic weakness of gastrocnemius right, but no pain.  

Thus, the evidence pertinent to this appeal is consistent in type of impairment as the historical findings, but with lesser severity than the earlier post-surgical findings.  Based on what has been described clinically as mild overall impairment resulting from the service-connected tibial neuropathy, the Board finds that, during the entire period on appeal, the evidence demonstrates no more than mild functional impairment.  The criteria for a 20 percent rating are not more nearly approximated than those for a 10 percent rating. 

To the extent any higher level of compensation is sought, the preponderance of the evidence is against the claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

IV.  Psychiatric Disability

This appeal arises from a claim of entitlement to service connection received at the RO on January 12, 2009.  In the July 2009 rating decision, the RO granted service connection for major depressive disorder and assigned an initial rating of 10 percent pursuant to Diagnostic Code 9434, effective January 12, 2009.  

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities: 

A 10 percent rating is warranted for major depressive disorder if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

Highly pertinent to this case, a 30 percent rating is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9434.

The schedular criteria for rating mental disorders incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130.  

It is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

In rating the Veteran's service-connected disability, the Board notes that the grant of service connection in this case is not for the entirety of the Veteran's diagnosed major depressive disorder, but is limited to the aggravation of the psychiatric disability by the Veteran's service-connected disabilities.  The opinion of a May 2009 VA examiner upon which the grant of service connection was based is that service-connected physical problems did not cause the Veteran's depression but did aggravate it.  

The May 2009 examiner was unable to express an opinion as to the extent of aggravation.  However, a March 2013 VA evaluation includes that examiner's opinion as to the extent of aggravation.  That examiner found that there was no evidence of any occupational impairment to the psychiatric disorder.  He further found that most of the Veteran's social impairment comes from depression that is unrelated to his service-connected depression, and that the service-connected depression constitutes a "very small part" of the overall depressive disorder.  

The Board acknowledges that it is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

In this case, the Board finds that the March 2013 provides competent and probative evidence regarding the extent of occupational and social impairment attributable to the service-connected disability.  Indeed, the March 2013 examiner noted that he was only considering the depression determined to be directly related to the service-connected disabilities in his evaluation.  The examiner further qualified this depression as "mild transient" depression.  

Based in large part on the findings of the March 2013 examiner, the Board finds that a rating in excess of 10 percent is not warranted.  Of great significance in the Board's finding is that, when presented with lists of the rating criteria and symptom examples under the rating schedule, the examiner selected only depressed mood as a service-connected symptom and he indicated that the 10 percent criteria were most appropriate in this case.  This opinion directly addresses the question at hand and provides probative evidence against the assignment of a higher rating.  

While the evidence includes other examination reports and clinical findings regarding the Veteran's psychiatric symptoms, no other examiner attempted to apportion the Veteran's symptoms between service-connected and non service-connected pathology.  Thus, there is no opinion to contradict that of the March 2013 examiner.  

While the Veteran asserts that all of his symptoms are service related, this assertion is not competent evidence as the attribution of psychiatric/mental symptomatology to a specific diagnosis and etiology is not a matter capable of lay observation but requires medical knowledge.  

The March 2013 examiner assigned a GAF score of 69 based solely on service-connected psychiatric impairment.  A GAF score in the range of 61-70 indicates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  The Board finds that this score, reflecting mild symptoms, is most consistent with a 10 percent rating and does not suggest entitlement to any higher rating.  

It follows from the Board's finding regarding attribution of symptoms that symptoms such as decreased appetite, sleep impairment, anxiety, difficulty in social functioning, irritability, and decreased concentration are not attributable to the service-connected disability, as evidence of those symptoms was of record at the time of the March 2013 examination and the examiner identified only a depressed mood as associated with the service-connected disability.  

The Board attaches the greatest probative weight to the assessment of the March 2013 examiner that the Veteran's service-connected symptomatology most closely approximates the criteria for the 10 percent rating level.  Based on this evidence, the Board is left with the conclusion that the criteria of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks are not demonstrated during this period.  Rather, the evidence most closely approximates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

Accordingly, the Board finds that the weight of the evidence is against a rating in excess of 10 percent for major depressive disorder.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

V.  Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2013), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 572 F.3d 1366 (Fed. Cir. 2009).

Regarding the right knee and leg, the Board finds that neither the first nor the second Thun element is satisfied here.  The Veteran's service-connected right knee disability and right tibial neuropathy are manifested by signs and symptoms such as pain, weakness, fatigability, decreased sensation, and lack of endurance, which impairs his ability to stand and walk for long periods.  (See, e.g., June 2009 examination report).  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  

The diagnostic codes in the rating schedule corresponding to disabilities of the knee provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 2560, 5261 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  The diagnostic codes in the rating schedule corresponding to disabilities of the peripheral nerves provide disability ratings on the basis of the clinically assessed severity of the disability.  In summary, the schedular criteria for musculoskeletal disabilities and neurological disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal and neurological disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is ultimately manifested by impairment in standing and walking for long periods.  In short, there is nothing exceptional or unusual about the Veteran's right knee disability and tibial neuropathy because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.
 
In addition, all the Veteran's psychiatric symptoms are either explicitly part of the schedular rating criteria under the general formula for rating mental disorders at 38 C.F.R. § 4.130; are analogous to the schedular rating criteria (see 38 C.F.R. §§ 4.20, 4.21), or are "like or similar to" the schedular rating criteria (see Mauerhan at 442-43).  The schedular rating criteria, Diagnostic Code 9434, specifically provide for disability ratings based on a combination of history and clinical findings.  The Veteran's sole service-connected symptom of depressed mood is specifically included in the rating schedule, and the assigned 10 percent disability rating specifically rates based on the degree of occupational and social impairment, including due to specific symptomatology.  The GAF scores indicated in the DSM-IV, which reflect overall degree of impairment due to psychiatric disorders, and which the Board weighed and considered in this case, are part of the schedular rating criteria.  Because the schedular rating criteria are adequate to rate the Veteran's service-connected major depressive disorder, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

VI.  Duties to Notify and Assist

The Veteran has not asserted that there was any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA) regarding any of the issues decided here.  The RO obtained the Veteran's VA treatment records and made efforts to obtain all private records identified by the Veteran.  The Veteran identified a private treatment provider in Ft. Carson Colorado, but did not provide adequate information for the RO to obtain the records.  The RO requested additional information but the Veteran did not respond.  The Board finds that the RO has made adequate attempts to assist the Veteran and that no additional development is necessary.

In addition, the Veteran was afforded VA examinations to address the manifestations and severity of his service-connected major depressive disorder, right patellofemoral pain syndrome, and right tibial neuropathy, as well as the etiology of the claimed back disability.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).

ORDER

Reopening of entitlement to service connection for a back disability is granted.

Service connection for a back disability is granted.  

A disability rating in excess of 10 percent for right patellofemoral pain syndrome is denied.

A disability rating in excess of 10 percent for right tibial neuropathy is denied.

A disability rating in excess of 10 percent for major depressive disorder is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


